Exhibit EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into October 15, 2008 by and between VAIL RESORTS, INC., a Delaware corporation (the “Company”) and Robert A. Katz (“Executive”). Whereas the parties had previously entered into that certain Employment Agreement, dated February 28, 2006 (the “Original Agreement”), but now desire to make certain updates to the terms contained in that Original Agreement as required to comply with law and as otherwise agreed herein and in order to accomplish the foregoing to enter into this replacement Agreement. The parties hereto agree as follows: 1. Employment. (a)The Company hereby employs Executive to serve as the Chief Executive Officer of the Company on the terms and conditions set forth herein. In such capacity, Executive shall have the responsibilities normally associated with such position, subject to the direction and supervision of the Board of Directors of the Company (the “Board”).Executive shall also serve as a member of the Board and the Executive Committee of the Board. (b)Executive accepts employment hereunder and agrees that, during the term of Executive’s employment, Executive will observe and comply with the policies and rules of the Company and devote substantially all Executive’s time during normal business hours and best efforts to the performance of Executive’s duties hereunder, which duties shall be performed in an efficient and competent manner and to the best of Executive’s ability.Executive further agrees that, during the term of this Agreement, Executive will not, without the prior written consent of the Board, directly or indirectly engage in any manner in any business or other endeavor, either as an owner, employee, officer, director, independent contractor, agent, partner, advisor, or in any other capacity calling for the rendition of Executive’s personal services.This restriction shall not preclude Executive from having passive investments, and devoting reasonable time to the supervision thereof (so long as such does not create a conflict of interest or interfere with Executive’s obligations hereunder), in any business or enterprise that is not in competition with any business or enterprise of the Company or any of its parents, subsidiaries or affiliates (collectively, the “Companies”).This Agreement shall not limit Executive’s community or charitable activities so long as such activities do not impair or interfere with Executive’s performance of the services contemplated by this Agreement. 2. Compensation. For all services rendered by Executive to or on behalf of the Companies, the Company shall provide or cause to be provided to Executive, subject to making any and all withholdings and deductions required of the Company or its affiliates by law with all other income tax consequences being borne by Executive, the following: (a)Base Salary.Executive shall receive a base salary of Eight Hundred and Forty-Three Thousand Five Hundred Dollars ($843,500.00) per year (the “Base Salary”), payable in accordance with the normal payroll practices of the Company, and net of mandatory time off deductions and other applicable withholding and deductions.Executive’s Base Salary shall be reviewed annually by the Compensation Committee of the Board (the “Compensation Committee”).Any increases in such Base Salary shall be at the discretion of the Compensation Committee, and Executive acknowledges that the Compensation Committee is not obligated to grant any increases.The Base Salary shall not be lowered during the term of this Agreement without Executive’s written consent. (b)Vail Resorts Management Incentive Plan for Corporate Executives.Executive shall be entitled to participate in the Management Incentive Plan for Corporate Executives (the “MIP”) on the same terms as may be applicable to other senior executives of the Company and subject to the terms of the MIP.Under the MIP, Executive’s target annual bonus award will be One Hundred Percent (100%) of Executive’s Base Salary based upon Executive’s performance in light of objectives established by the Board and assessed by the Compensation Committee.The value of any award under the MIP (“MIP Award”) made to Executive shall be payable in the formof cash as to Fifty Percent (50%) of the MIP Award and in the form of Restricted Stock Units (“RSUs”) with a value equal to the remaining Fifty Percent (50%) of the MIP Award.The RSUs shall be issued subject to the terms of the VRI Amended and Restated 2002 Long Term Incentive and Share Award Plan (the “Equity Compensation Plan”) and the agreement provided pursuant thereto, using the Company’s standard valuation methodology and vesting in increments of 1/3 per year over a three year period, such vesting to commence on the first anniversary of the grant date of such RSUs.Any awards under the MIP are at the discretion of the Compensation Committee. (c) Benefits;PaidTimeOff.
